DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1- 8 and 10-13 are rejected under 35 U.S.C. 102 (a)(1)  as being anticipated  by Kim (US 20180116321 A1).
Regarding claim 1, Kim discloses a wig apparatus comprising: a mesh base (Fig. 1A, 155) comprising an inner surface (Fig. 1A & 2), an outer surface (Fig. 1A & 2), a fold portion (annotated Fig. 2 below, 160) and a terminal edge portion (Fig. 2, bottom edge of the folded portion of 160); a band member (annotated Fig. 2 below) comprising a first surface (annotated Fig. 2, inner surface of the band) , a second surface (annotated Fig. 2, outer surface of the band), a top edge and a bottom edge (annotated Fig. 2), wherein the first surface is coupled to the inner surface of the mesh base (annotated Fig. 2) and wherein the second surface is coupled to the inner surface of the mesh base (annotated Fig. 2); a first portion of artificial hair coupled to at least the outer surface of the mesh base adjacent to the first surface (Fig. 2 and para. 0030); a second portion of artificial hair coupled to the outer surface of the mesh base adjacent to the second surface (Fig. 6); and a strip member (Fig. 3-4, elastic adjustment member 180) and coupled to the second surface of the band member (Fig. 3-4).  

    PNG
    media_image1.png
    764
    715
    media_image1.png
    Greyscale

Regarding claim 2, Kim discloses the claimed invention of claim 1. Kim further discloses the first surface (annotated Fig. 2, inner surface of the band) faces a direction opposite to the second surface (annotated Fig. 2, outer surface of the band).  
Regarding claim 3, Kim discloses the claimed invention of claim 2. Kim further discloses at least a portion of the first portion of artificial hair is coupled to the outer surface of the mesh base at a position substantially equidistant to the fold portion as at least a portion of the second portion of artificial hair is coupled to the outer surface of the mesh base (Fig. 2 & 6).  
Regarding claim 4, Kim discloses the claimed invention of claim 1. Kim further discloses the bottom edge is disposed adjacent to the fold portion (annotated Fig. 2 above).  
Regarding claim 5, Kim discloses the claimed invention of claim 1. Kim further discloses the top edge is disposed adjacent to the terminal edge portion (annotated Fig. 2 above).  
Regarding claim 6, Kim discloses the claimed invention of claim 1. Kim further discloses the mesh base is configured to wrap around the band member extending across at least a portion of the second surface of the band member (annotated Fig. 2 above and Fig. 3).  
Regarding claim 7, Kim discloses the claimed invention of claim 1. Kim further discloses the mesh base extends across an entire surface of the first surface and at least a portion of the second surface of the band member with a least a portion of the second surface of the band member not in contact with the mesh base (annotated Fig.2 below).

    PNG
    media_image2.png
    742
    733
    media_image2.png
    Greyscale

Regarding claim 8, Kim discloses the claimed invention of claim 1. Kim further discloses the mesh base extends across an entire surface of the first surface (inner surface of the band) and extends across an entire surface of the second surface (inner surface of the band) of the band member (Fig. 2-3).  
Regarding claim 10, Kim discloses the claimed invention of claim 1. Kim further discloses at least a portion of the strip member (180) is disposed between the second surface of the band member and the inner surface of the mesh base (Fig. 3-4 and para. 0033)
Regarding claim 11, Kim discloses the claimed invention of claim 1. Kim further discloses at least a portion of the mesh base is disposed between the strip member (Fig. 3-4, 180) and the second surface (exterior surface) of the band member (Fig. 4).  
Regarding claim 12, Kim discloses the claimed invention of claim 1. Kim further discloses the terminal edge portion (Fig. 2, bottom edge of the folded portion of 160) is disposed between the second surface of the band member and the strip member (Fig. 3-4).  
Regarding claim 13, Kim discloses the claimed invention of claim 1. Kim further discloses the strip member (Fig. 3-4, 180) does not extend across an entire surface of the second surface (the exterior surface of the band) (Fig.2). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 20180116321 A1).
Regarding claim 14, Kim discloses a wig apparatus ( Fig. 1, 155) comprising: a mesh base comprising an inner surface (Fig. 1A & 2), an outer surface (Fig. 1A & 2), a fold portion (annotated Fig. 2 below, 160) and a terminal edge portion (Fig. 2, bottom edge of the folded portion of 160); a band member (annotated Fig. 2 below) comprising a first band end (annotated Fig. 2 below), a second band end (annotated Fig. 2 below), a first surface (inner surface of the band), a second surface (outer surface of the band), a top edge and a bottom edge (annotated Fig. 2), wherein the first surface (inner surface of the band) is coupled to the inner surface of the mesh base (annotated Fig. 2 below) and wherein the second surface (outer surface of the band) is coupled to the inner surface of the mesh base (annotated Fig. 2 below); a first portion of artificial hair coupled to at least the outer surface of the mesh base adjacent to the first surface (Fig. 2 and para. 0030); 430419/029/3723375.1U.S. Serial No.: 17/124,902Attorney Ref.: 30419-029a second portion of artificial hair coupled to the outer surface of the mesh base adjacent to the second surface (Fig. 6); a hair parting region extending from the fold portion to substantially a center of the mesh base (annotated Fig. below) ; and a strip member (elastic adjustment member 180) comprising a first strip ( Fig. 4, 180 located on the right side) end and a second strip end (Fig. 4, 180 located on the left side), wherein the strip member is coupled to the second surface (outer surface) of the band member (Fig. 3).
Kim further discloses the strip (elastic adjustment member 180) is wrapped around the wig band as shown in Fig. 3 and 4. However, Kim does not explicitly disclose the first strip end is coupled to the first band end and the second strip end is coupled to the second band end. 

    PNG
    media_image3.png
    764
    715
    media_image3.png
    Greyscale

It would have been obvious to one having ordinary skill in the art at the time the invention was made to rearrange the  first strip end to be coupled to the first band end and the second strip end to be coupled to the second band end , since it has been held that rearranging parts of an invention involves only routine skill in the art. In this instance, it would be within one having ordinary skill in the art to have the first strip end coupled to the first band end and the second strip end coupled to the second band end to extend the strip along the perimeter of the band and prevent the user’s wig from shifting. This would provide good securement of the wig and allow the user to use the wig in different places including playing outdoor sports. 
Furthermore, The instant disclosure describes the strip as merely preferable [para. 0036 “It is noted that the strip member 220 is not a required component of the wig apparatus 200. In other words, in certain embodiments, the strip member 220 is not present”] and does not describe it as contributing any unexpected result to the position of the band.  As such, the selection of location of first and second ends of the strip with respect to the band is deem matters of design choice (lacking in any criticality), well within the skill of the ordinary artisan, obtained through routine experimentation in determining optimum results. 
Regarding claim 16, Kim discloses the claimed invention of claim 14. Kim further discloses the band member does not extend around an entire circumference of the wig apparatus (annotated Fig. 2 above) and wherein the strip (180) member does not extend around an entire circumference of the wig apparatus (Fig. 2- 3 and Fig. 6).
Regarding claim 17, Kim discloses the claimed invention of claim 14. Kim further discloses the hair parting region (annotated Fig. 2 above) is at least partially disposed between the first strip end ( Fig. 4, 180 located on the right side) and the second strip end ( Fig. 4, 180 located on the left side) (Fig. 2).  
Regarding claim 18, Kim discloses the claimed invention of claim 14. Kim further discloses the mesh base extends across an entire surface of the first surface and at least a portion of the second surface of the band member with a least a portion of the second surface of the band member not in contact with the mesh base ( annotated Fig. 2 below).  

    PNG
    media_image2.png
    742
    733
    media_image2.png
    Greyscale

Regarding claim 19. Kim discloses the claimed invention of claim 14. Kim further discloses the first surface (inner surface of the band) faces a direction opposite to the second surface ( outer surface of the band) (annotated Fig. 2 above).  
Regarding claim 20, Kim discloses the claimed invention of claim 19. Kim further discloses at least a portion of the first portion of artificial hair is coupled to the outer surface of the mesh base at a position substantially equidistant to the fold portion as at least a portion of the second portion of artificial hair is coupled to the outer surface of the mesh base (Fig. 2 & 6).

Conclusion
Additional references were also reviewed during the examination of this application and listed for your reference in the notice of reference-cited form. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARIM ASQIRIBA whose telephone number is (571)270-3416.  The examiner can normally be reached on M-F 8-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris L. Rodriguez can be reached on 272- 4964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KARIM ASQIRIBA/Examiner, Art Unit 3772  

/RACHEL R STEITZ/Primary Examiner, Art Unit 3772